Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 07/20/2021 and 07/15/2022 has been entered and considered by the examiner.

Drawings
The drawings filed on 07/15/2020, has been accepted for examination.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (2020/0004037 A1).

Regarding claim 1, Bai discloses a laser projection module Structure (figs. 1-94: i.e. 30) includes/having an optical sheet capable of allowing light to pass through, comprising: 
the laser projection module (100) includes a substrate a surface or material on which elements are contain and/or assembled, the substrate made of a transparent material [pars. 0007, 0076] and a collimating element 20 includes a collimating incident surface 201 and diffractive element 30 includes a diffractive incident surface 301 and a diffractive exit surface 302 [par. 0110] defining a projection area and protective cover 52 a non-projection area surrounding the projection area (i.e. diffractive exit surface 302) as can be seen in the depicted drawing (fig. 30); 
a protective structure is a protective cover 21/31/52 on a surface of the substrate, the protective structure comprising the transparent diffraction conductive film 31 may be any of indium tin oxide (ITO), Nano silver wire and metal silver wire anticipates a metal circuit in the non-projection area and surrounding the projection area [pars. 0076, 0091, 0170, 223] (figs. 1-2, 15]; and 
an optical diffraction structure (30) on a side of the substrate opposite to the surface, the optical diffraction structure configured to diffract the light [pars. 0219].
As to claim 2, Bai also discloses wherein the metal circuit Nano silver wire and metal silver wire (i.e. 31/32) anticipates comprises a first input terminal input end 321 and a first output terminal output end 322; the first input terminal is opposite to the first output terminal; the metal circuit extends from the first input terminal toward the first output terminal in the non-projection area to surround the projection area, as can be seen in depicted drawing (figs. 2-11).
As to claim 3, Bai also discloses wherein the optical diffraction structure is a silicon dioxide film is a diffractive element [pars. 0003, 0007].
As to claims 4-6, Bai also discloses limitations such as, wherein a transparent protective film the transparent diffraction conductive film 31 is on a side of the metal circuit away from the substrate; the transparent protective film is made of an electrically insulative material and configured to protect the metal circuit [pars. 0007, 0085] (claim 4); wherein the protective structure further comprises a transparent conductive film the transparent diffraction conductive film 31 in the projection area, the transparent conductive film is on the surface of the substrate (claim 5); wherein the transparent conductive film the transparent diffraction conductive film 31 comprises plurality input ends 321 includes a second input terminal and plurality output ends includes 322 a second output terminal (claim 6), as can be seen in depicted drawing (figs. 9-11)[pars. 0086-91].



As to claim 7, Bai discloses a laser projection module laser projection module 100 (figs. 1-94), comprising: 
a laser emitter a laser emitter 10 configured to emit laser beams; 
an optical sheet is a transparent material on which collimating element 20 includes a collimating incident surface 201 and diffractive element 30 includes a diffractive [par. 0110] configured to convert the laser beams from the laser emitter into a diffracted laser pattern, the optical sheet comprising: 
the laser projection module 100 (figs. 1-94) includes a piece of material (as transparent material) made to form part of a surface and/or a board into which instruments or controls or device/elements are set is a substrate, the substrate made of a transparent material [pars. 0007, 0076] and a collimating element 20 includes a collimating incident surface 201 and diffractive element 30 includes a diffractive incident surface 301 and a diffractive exit surface 302 [par. 0110] defining a projection area and protective cover 52 a non-projection area surrounding the projection area (i.e. diffractive exit surface 302) as can be seen in the depicted drawing (fig. 30); 
a protective structure is a protective cover 21/31/52 on a surface of the substrate, the protective structure comprising the transparent diffraction conductive film 31 may be any of indium tin oxide (ITO), Nano silver wire and metal silver wire anticipates a metal circuit in the non-projection area and surrounding the projection area [pars. 0076, 0091, 0170, 223] (figs. 1-2, 15]; and 
an optical diffraction structure (30) on a side of the substrate opposite to the surface, the optical diffraction structure configured to diffract the laser beams [pars. 0219]; and 
a processor 40 is a controlling integrated circuit electrically connected to the metal circuit Nano silver wire and metal silver wire [pars. 0076, 0091, 0170, 223] (figs. 1-2, 15] and communicatively connected to the laser emitter, the controlling integrated circuit configured to detect the resistance variation of the metal circuit and control the laser emitter to be turned off when the resistance variation of the metal circuit exceeds a preset threshold [pars. 0076, 0081-83, 0086 and 0094].
As to claims 8-9, Bai also discloses a structure (figs. 2, 16-17, 30) that is use in a system that is implementing limitations such as, a collimating element 20 collimating beam expander between the laser emitter and the optical sheet (claim 8); and wherein the collimating element 20 collimating beam expander comprises a concave lens and a convex lens opposite to each other and spaced apart from each other having an outline or surface that curves inward/outward like the interior of a circle or sphere; the concave lens is between the laser emitter and the convex lens; the convex lens is between the concave lens and the optical sheet (claim 9).
As to claim 10, Bai also discloses wherein the metal circuit the Nano silver wire and metal silver wire (i.e. 31/32) anticipates comprises a first input terminal input end 321and a first output terminal output end 322; the first input terminal is opposite to the first output terminal; the metal circuit extends from the first input terminal toward the first output terminal in the non-projection area to surround the projection area, as can be seen in depicted drawing (figs. 2-11); the first input terminal and the first output terminal are electrically coupled to the controlling integrated circuit the processor 40.
As to claim 11, Bai also discloses wherein the optical diffraction structure is a silicon dioxide film is a diffractive element [pars. 0003, 0007].
As to claims 12-14, Bai also discloses limitations such as, wherein a transparent protective film the transparent diffraction conductive film 31 is on a side of the metal circuit away from the substrate; the transparent protective film the transparent diffraction conductive film 31 is made of an electrically insulative material and configured to protect the metal circuit (claim 12); and wherein the protective structure further comprises a transparent conductive film the transparent diffraction conductive film 31 in the projection area, the transparent conductive film is on the surface of the substrate (claim 13); and  wherein the transparent conductive film the transparent diffraction conductive film 31 comprises plurality input ends 321 includes a second input terminal and plurality output ends includes 322 a second output terminal; the second input terminal and the second output terminal are electrically coupled to the controlling integrated circuit the processor 40, as can be seen in depicted drawing (figs. 9-11)[pars. 0086-91].
As to claim 15, Bai discloses a laser projection module Structure (figs. 1-94) includes/having depth camera, comprising: 
a laser projection module a laser projection module (100), the laser projection module comprising: 
a laser emitter a laser emitter 10 configured to emit laser beams; 
an optical sheet is a transparent material on which collimating element 20 includes a collimating incident surface 201 and diffractive element 30 includes a diffractive [par. 0110] configured to convert the laser beams from the laser emitter into a diffracted laser pattern, the optical sheet comprising: 
the laser projection module 100 (figs. 1-94) includes a piece of material (as transparent material) made to form part of a surface and/or a board into which instruments or controls or device/elements are set is a substrate, the substrate made of a transparent material [pars. 0007, 0076] and a collimating element 20 includes a collimating incident surface 201 and diffractive element 30 includes a diffractive incident surface 301 and a diffractive exit surface 302 [par. 0110] defining a projection area and protective cover 52 a non-projection area surrounding the projection area (i.e. diffractive exit surface 302) as can be seen in the depicted drawing (fig. 30); 
a protective structure is a protective cover 21/31/52 on a surface of the substrate, the protective structure comprising the transparent diffraction conductive film 31 may be any of indium tin oxide (ITO), Nano silver wire and metal silver wire anticipates a metal circuit in the non-projection area and surrounding the projection area [pars. 0076, 0091, 0170, 223] (figs. 1-2, 15]; and 
an optical diffraction structure (30) on a side of the substrate opposite to the surface, the optical diffraction structure configured to diffract the laser beams [pars. 0219]; and 
a processor 40 is a controlling integrated circuit electrically connected to the metal circuit Nano silver wire and metal silver wire [pars. 0076, 0091, 0170, 223] (figs. 1-2, 15] and communicatively connected to the laser emitter, the controlling integrated circuit configured to detect the resistance variation of the metal circuit and control the laser emitter to be turned off when the resistance variation of the metal circuit exceeds a preset threshold [pars. 0076, 0081-83, 0086 and 0094];
a receiver detection element 70/image collector 200 configured to receive the diffracted laser pattern projected by the laser projection module in a predetermined area; and 
a processor a processor 40 configured to process the diffracted laser pattern received by the receiver the detection element 70/image collector 200 to obtain a corresponding depth image [pars. 0165, 0167] (Bai, claim 12).
As to claim 16, Bai also discloses a structure (figs. 2, 16-17, 30) that is use in a system that is implementing limitations such as, a collimating element 20 collimating beam expander between the laser emitter and the optical sheet; the collimating element 20 collimating beam expander comprises a concave lens and a convex lens opposite to each other and spaced apart from each other having an outline or surface that curves inward/outward like the interior of a circle or sphere; the concave lens is between the laser emitter and the convex lens; the convex lens is between the concave lens and the optical sheet.
As to claim 17, Bai also discloses wherein the metal circuit the Nano silver wire and metal silver wire (i.e. 31/32) anticipates comprises a first input terminal input end 321and a first output terminal output end 322; the first input terminal is opposite to the first output terminal; the metal circuit extends from the first input terminal toward the first output terminal in the non-projection area to surround the projection area, as can be seen in depicted drawing (figs. 2-22); the first input terminal and the first output terminal are electrically coupled to the controlling integrated circuit the processor 40.
As to claim 18, Bai also discloses wherein the optical diffraction structure is a silicon dioxide film is a diffractive element [pars. 0003, 0007].
As to claim 19, Bai also discloses limitations such as, wherein the protective structure further comprises a transparent conductive film the transparent diffraction conductive film 31 in the projection area, the transparent conductive film is on the surface of the substrate (claim 13); and  wherein the transparent conductive film the transparent diffraction conductive film 31 comprises plurality input ends 321 includes a second input terminal and plurality output ends includes 322 a second output terminal; the second input terminal and the second output terminal are electrically coupled to the controlling integrated circuit the processor 40, as can be seen in depicted drawing (figs. 9-11)[pars. 0086-91].
As to claim 20, Bai discloses a laser projection module Structure (figs. 1-94) includes/having an electronic device 3000 (fig. 35), comprising: a housing (2000), the housing defining a light-transmitting area [pars 0121]; and the depth camera of claim 1 in the housing (2000), the laser projection module laser projection module 100 and the receiver the detection element 70/image collector 200 positioned corresponding to and aligning with the light-transmitting area included in the a laser emitter 10 of the laser projection module 100 [pars. 0121-123].

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art an optical sheet capable of allowing light to pass through and/or a depth camera/an electronic device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886